DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/06/20 and 04/20/22 have been fully considered

Status of the Claims 
	The claim set from 09/25/20 has been fully considered.  Claims 5-22 are withdrawn. Claims 1-4 and 23-24 are examined on the merits herein. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [002] starts with “he” instead of “The”.  
Appropriate correction is required.

Claim Objections
Claims 5-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 do not have proper action steps to be interpreted as a method or a process. These claim could be amended or canceled to alleviate this rejection. A suitable amendment would consider the 4 statutory categories. 
Regarding claim 23, the last two lines of the claim state “an immune oncology agent” followed by “(e.g. an immune checkpoint inhibitor, a cancer vaccine or a CAR-T therapy).” The parenthetical statement is considered exemplary language. This parenthetical statement makes metes and bounds of the claim unclear. It is uncertain if the scope should be taken from the exemplary language or the broader claim limitation. Amendment of the claim to remove the parenthetical statement will fix this rejection.
Regarding claim 24, the first two lines of the claim state “an immune oncology agent” followed by “(e.g. an immune checkpoint inhibitor, a cancer vaccine or a CAR-T therapy).” The parenthetical statement is considered exemplary language. This parenthetical statement makes metes and bounds of the claim unclear. It is uncertain if the scope should be taken from the exemplary language or the broader claim limitation.  Amendment of the claim to remove the parenthetical statement will fix this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim cannot feasibility be interpreted as a product, process, method or composition. The “use of…CXD101” is  not comparable to a method because there are no method steps. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)1 as being anticipated by U.S. National Library of Medicine. A Trial of CXD101 in Combination With Nivolumab in Patients With Metastatic Microsatellite-Stable Colorectal Cancer (CAROSELL). identifier: NCT03993626 [retrieved online 08/30/22] .<https://clinicaltrials.gov/ct2/show/NCT03993626> herein referred to as CAROSELL.
	CAROSELL teaches a clinical trial using CXD101 in combination with Nivolumab in patients with metastatic microsatellite-stable colorectal cancer. The combination described by CAROSELL is assumed to be in a pharmaceutical composition appropriate for injection into patients. Nivolumab is taught by the specification to be an immune checkpoint inhibitor that can be used as an immune oncology agent. (See pgs. 12 and 13). CAROSELL teaches that Nivolumab is a PD-1 inhibitor. The specific embodiment discussed in claim 4, where the administration of this pharmaceutical compound is administered simultaneously, separately or sequentially leads to a generic interpretation of the term “administration”. It is noted that any means of administration would fit into one of these limitations. 
Claims 1-4 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Celleron Therapeutics. Celleron Therapeutics Begins a Pioneering Combination Therapy Approach to Treating Colorectal Cancer. [retrieved online 09/01/22]. <https://cellerontherapeutics.com/celleron-therapeutics-begins-a-pioneering-combination-therapy-approach-to-treating-colorectal-cancer/>herein referred to as Celleron. 
Prior to the year grace prior, Celleron Therapeutics discloses the core of the inventive composition of the instant application. Celleron teaches that the Medicines and Healthcare products Regulatory Agency (MHRA) has granted Celleron Therapeutics Clinical Trial authorization to conduct a phase Ib/II clinical trial with CXD101 in combination with an immune oncology (IO) agent, nivolumab. Celleron further teaches that the inventor Nick La Thangue states that “CXD101…has great clinical potential….striking effects on late stage cancer patients in previous studies.” Celleron also teaches in a statement from Professor Kerr that “Colorectal tumors progress, they find a variety of ways to avoid recognition and destruction by the immune system, increasing their potential to grow and spread. We have discovered that CXD101 can reverse this process of ‘immune silencing’ making it, potentially, an ideal partner for existing immune oncology agents.” 
Regarding claim 4, CXD101 in combination with Nivolumab in treatment of colorectal cancer imparts implied structure to the therapy. It is implied that administration would have to be done in some way or form to deliver the drugs. The disclosed combination says this administration can be simultaneously, separately or sequentially. This claim limitation is quite broad and encompasses every way administration can be done. Thus, this claim limitation can be interpreted generically. In the implied structure of the therapy, a generic form of administration would have to be conducted to introduce this combination to a patient. Also, in the implied structure a pharmaceutical composition would be used of the two reagents. In administration to a subject drugs are modulated with many different pharmaceutical ingredients to achieve different properties. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO2007/045844 herein referred to as WO’844.
WO’844 teaches that certain benzamide derivatives are inhibitors of HDAC. (See pg 2 lines 11-15). A particular compound taught by WO’844 is N-(2-aminophenyl)-4-[1-(pyrid-2-ylmethyl)piperidin-4-yl]benzamide. (See pg 2 lines 11-15) which instant claim 1 teaches is the same compound as CXD101.


    PNG
    media_image1.png
    530
    1052
    media_image1.png
    Greyscale

WO’844 teaches that HDAC inhibitory activity may be applied as a sole therapy or may involve one or more other substance and/or treatments. (See pg 30). WO’844 teaches that this treatment may be achieved simultaneous, sequential or separate administration of the individual components of the treatment. (See pg. 30). WO’844 teaches that other agents useful in medical oncology may be surgery, radiotherapy, or chemotherapy. Within the examples of agents suitable for this treatment include immunotherapy approaches which includes ex vivo and in vivo approaches to increase the immunogenicity of patient tumor cells. 
	It would be obvious for a person of ordinary skill in the art before the filing date to take the teachings of WO’844 to create a  pharmaceutical composition comprising CXD101 and an immune oncology agent or therapy. One would be motivated to do so because WO’844 teaches that CXD101 are effective cell cycle inhibitors and it is normal practice to use a combination of different forms of treatment to treat each patient with cancer. (See pg 28 lines 4-8 and pg 30 lines 11-12). Thus, WO’844 teaches, it is normal practice to use a combination of different forms of treatment to treat each patient with cancer. These other component(s) of said treatment may be surgery, radiotherapy, or chemotherapy in combination with CXD101 which acts as a HDAC. (WO’844, page 30, lines 11-14).
	Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007045844 (WO’844) as applied to claim 1 above, and further in view of Dunn and Rao. Epigenetics and immunotherapy: The current state of play. Molecular Immunology 87 (2017) 227–239 herein referred to as Dunn.
	WO’844 teaches that HDAC inhibitory activity may be applied as a sole therapy or may involve one or more other substance and/or treatments. (See pg 30). WO’844 teaches that this treatment may be achieved simultaneous, sequential or separate administration of the individual components of the treatment. (See pg. 30). WO’844 teaches that other agents useful in medical oncology may be surgery, radiotherapy, or chemotherapy.WO’844 teaches CXD101 While WO’844 teaches CXD101 in combination with another immune oncology agent or therapy, WO’844 does not teach wherein the therapy is an immune checkpoint inhibitor, cancer vaccine, or a CAR-T therapy.  
	Dunn teaches a review of epigenetic modulators and their potential in combination immunotherapy. (See Dunn abstract). Dunn teaches that recent studies on the role of epigenetics in immune evasion have exposed a key role for epigenetic modulators in augmenting the tumor microenvironment and restoring immune recognition and immunogenicity. (See Dunn abstract). Dunn teaches that epigenetic drugs such as histone deacetylase inhibitors can reverse immune suppression via several mechanisms such as enhancing expression of tumor-associated antigens, enhancing components of the antigen processing and enhancing present machinery pathways, immune checkpoint inhibitors, chemokines, and other immune-related genes. (See Dunn abstract). Dunn teaches that there is robust data to support the use of epigenetic drugs in sensitizing immunotherapeutic responses via their ability to modulate immune-cancer cell interactions and reverse crucial elements of immune evasion. (See Dunn pg 233 “5 Combining epigenetic and immunotherapy to strategically fight cancer”). Dunn teaches several mechanisms that may cause immune sensitizing of tumors by HDAC inhibitors to immune checkpoint inhibitors: 
Epigenetic modulators enhance cell surface expression of immune checkpoints (See pg 234 3rd parag. 1st col.).
Epigenetic modulators have been shown to increase T cell infiltration into the TME. (See pg 234 4th  parag. 1st col.).
Epigenetic modulators can reduce suppressive cell populations. (See pg 234 5th parag. 1st col.). 

It would be obvious for one having ordinary skill in the art to combine HDAC inhibitors like CXD101 with other immunotherapies like immune checkpoint blockade. One would be motivated to do so because Dunn teaches that a combined epigenetic therapy like HDAC blockade with immune checkpoint blockade would lead to improved outcomes for patients with many different cancer types. 


Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647